DETAILED ACTION
Status of Claims
In response to applicant’s amendment filed 3/4/2021, claims 1-36 are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-12, are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Van Lookerin Campagne et al. (US 2016/0140862) in view of Holloway (US 2010/0028837). 

Regarding claim 1, Van Lookeren Campagne discloses a simulation system comprising a simulation platform structure supported above a base by six actuators, each with first a first end connected to the base, and a second end connected to the platform, in a stewart platform configuration, with six degrees of freedom. See figure 1 and paragraphs 0015 and 0049.



Regarding claims 3 and 4, Van Lookeren Campagne discloses wherein the actuators have first and second motion circumferences. See paragraphs 0021 and 0049. Note that the circumference of the platform end is essentially nothing, which would make the seat end circumference greater than 90%. 

Regarding claims 7-10, Van Lookeren Campagne does not disclose a control unit in proximity to the structure, which controls the actuators bases on inputs received from the user in a flight simulation. However, this is disclosed by Holloway in paragraph 0058, and would have been obvious for the same reasons described above with regard to claim 1.  

Regarding claim 11, Holloway discloses in paragraph 0013-0014 wherein the yoke and rudder pedal assembly can be mounted to the frame. The use of such a scheme would be obvious as described above with regard to claim 1. 

Regarding claim 12, Van Lookeren Campagne discloses wherein the maximum actuator distances can be defined. See paragraph 0018. 


Claims 2, 13-14, 32, are rejected under 35 U.S.C. 103 as being unpatentable over Van Lookerin Campagne et al. (US 2016/0140862) in view of Holloway (US 2010/0028837) and also Pollak (US 6,106,298). 

Regarding claims 2, 13, 32, Van Lookerin Campagne does not explicitly disclose a 36 inch max width. However, this manner of sizing components is established with regard to simulation systems, as is disclosed by Pollak, in col. 2: 5-10 (sizing components to fit through a 30 inch door). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this concept with the Van Lookerin Campagne system, in order to provide portability. With regard to claim 13, remaining limitations are rejected as described with regard to claim 1. 

Regarding claim 14, see the rejection of claim 4. 

Claims 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over Van Lookerin Campagne et al. (US 2016/0140862) in view of Holloway (US 2010/0028837) in view of Lee et al. (US 2015/0157951). 

Regarding claims 5-6, Van Lookerin Campagne does not disclose wheels to roll the base on a surface. However, this concept is established with regard to simulation systems, as is disclosed Lee in paragraph 013). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this concept with the Van Lookerin Campagne system, in order to provide portability. 

Claims 15-16, 18-22, 24-25, 33-36, are rejected under 35 U.S.C. 103 as being unpatentable over Van Lookerin Campagne et al. (US 2016/0140862) in view of Holloway (US 2010/0028837) in view of Pollak (US 6,106,298) and Lee et al. (US 2015/0157951).

Regarding claims 15 and 33-34, see the rejection of claims 13 and 5-6 (claims 33 and 34 would just be the use of the wheels). 

Regarding claims 16, 18, see the rejection of claims 7-11. 

Regarding claims 19 and 25, see the rejection of claim 12. 

Regarding claim 20, see the rejections of claims 1, 2 and 5-6.

Regarding claim 21, see the rejection of claim 12. 

Regarding claims 22 and 24, see the rejection of claims 7-11.

Regarding claims 35-36, see the rejection of claim 2 (detachable elements to fit through a door frame). 

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lookerin Campagne et al. (US 2016/0140862) in view of Holloway (US 2010/0028837) in view of Pollak (US 6,106,298) and Lee et al. (US 2015/0157951) and Baker et al. (US 2002/0115043).

Regarding claims 17 and 23, Van Lookerin Campagne does not disclose wherein the power supply is a standard 120V/60Hz source. However, this is established with regard to simulation systems, as is disclosed by the system of Baker in paragraph 0044 It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this concept with the Van Lookerin Campagne system, in order to provide a convenient and available supply.  

Arguments/Remarks
Applicant’s arguments dated 3/4/2021, that the Liberatore reference is not valid prior art, is persuasive, and all rejections based on the Liberatore reference are withdrawn. However, new prior art has been located. This action remains non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715